Memorandum Opinion issued February 6, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-99-01007-CV
____________

PRENTIS B. TOMLINSON, JR., Appellants

V.

SALLY ANN TOMLINSON, Appellees



On Appeal from the 310th District Court
Harris County, Texas
Trial Court Cause No. 99-11502



MEMORANDUM OPINION
	The parties have filed an agreed motion to dismiss this appeal.  No opinion has
issued.  Accordingly, the motion is granted, and the appeal is dismissed without
prejudice.  Tex. R. App. P. 42.1(a).
	All other pending motions in this appeal are overruled as moot. 
PER CURIAM
Panel consists of Justices Taft, Higley, and Wilson. (1)
1.